Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 1 of 35 PageID 1607




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

    ELIZABETH DIANE HOPE,

              Plaintiff,

    v.                                        Case No. 8:20-cv-196-VMC-AAS

    AUSTIN TAYLOR,
    and CHARLES RICHARD WELLS,

              Defendants.

    ______________________________/

                                         ORDER

              This matter comes before the Court pursuant to Defendant

    Austin Taylor’s Motion for Summary Judgment (Doc. # 46), filed

    on    December      17,   2020,    Defendant    Charles   Richard    Wells’s

    Motion for Partial Summary Judgment (Doc. # 44), filed on

    December      17,    2020,   and    Plaintiff    Elizabeth   Diane   Hope’s

    Motion for Summary Judgment (Doc. # 43), filed on December

    16, 2020. For the reasons discussed below, Deputy Taylor’s

    Motion is granted in part and denied in part, Sheriff Wells’s

    Motion is granted, and Ms. Hope’s Motion is denied.

         I.     Background

              The following facts are undisputed. On the evening of

    June 3, 2019, Ms. Hope was sitting at a table outside her

    friend’s home playing dominoes. (Doc. # 43-1 at 36:1-21). The
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 2 of 35 PageID 1608




    home was situated in a residential area, across the street

    from a small field. (Id. at 34:1-35:2).

          That same night, around 6:00 PM, Deputy Taylor began his

    shift. (Doc. # 43-2 at 12:13-18). Deputy Taylor is an officer

    who works with the K-9 unit of the Manatee County Sheriff’s

    Office. (Id. at 5:2-12). As Deputy Taylor was driving his

    patrol vehicle, he noticed a black Ford with tags matching a

    vehicle listed as stolen. (Id. at 12:15-13:9, 14:11-13).

          Circling around, Deputy Taylor pulled in behind the

    suspected stolen vehicle. (Id. at 14:14-15:13). As he was

    reporting this over his radio, the vehicle quickly pulled out

    of the parking lot and drove away. (Id.). Deputy Taylor

    followed the vehicle at high speeds until it stopped in front

    of a residence. At this point, Deputy Taylor witnessed three

    young males, around fifteen to eighteen years old, flee the

    vehicle. (Id. at 16:4-17:17).

          Deputy Taylor stopped his vehicle and released his K-9

    partner Niko. (Id. at 16:22-17:12). Niko is trained to bite

    and hold suspects, securing the individual until his officer

    gives either the “release” command or physically removes him.

    (Id. at 26:22-37:14; Doc. # 44-3 at ¶ 7).

          Upon exiting the vehicle, Deputy Taylor gave Niko the

    “engage” command, which is a command “to apprehend . . . the


                                      2
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 3 of 35 PageID 1609




    people that were running.” (Doc. # 43-2 at 17:11-15). An

    “apprehension” command and “bite” command are “loosely” the

    same thing, as the dogs are trained to apprehend individuals

    by “grab[bing] ahold and just kind of hold[ing] the suspect.”

    (Doc. # 43-5 at 32:22-33:10). Once told to engage, Niko began

    running, off-lead, towards the suspects. (Doc. # 43-2 at

    17:11-12, 19:11-16, 26:13-17).

          As Deputy Taylor was releasing Niko, the suspects were

    crossing a guardrail next to a set of train tracks. (Id. at

    20: 7-16). Niko failed to jump over the guardrail after the

    suspects until prompted by Deputy Taylor. (Id. at 13-16).

    After Deputy Taylor gave the “up” command, Niko cleared the

    guardrail and ran in the direction of the suspects. (Id.).

    Deputy Taylor followed, running to keep up. (Id. at 34:1-7).

          At this point, the suspects were crossing an open field.

    (Id. at 22:20-21). One suspect jumped on the roof of a nearby

    van, while another ran to the right towards the residential

    area where Ms. Hope was playing dominoes. (Id. at 24:19-

    25:11, 25:16-19). Niko continued to run in the direction of

    the suspect who went right, towards the residences. (Id. at

    25:16-19). The suspect ran between an alleyway behind the

    houses. (Id. at 28:9-15).




                                      3
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 4 of 35 PageID 1610




          At this point, Niko encountered Ms. Hope and the parties’

    stories diverge. In his deposition, Deputy Taylor testified

    that Niko was walking past Ms. Hope, uninterested, until Ms.

    Hope screamed, flipped a table, and started swinging her arms.

    (Id. at 31:7-10). Deputy Taylor stated that the commotion

    attracted Niko’s attention, causing the dog to turn and face

    Ms. Hope. (Id. at 32:18-21).

          Upon watching Niko lose sight of his target, Deputy

    Taylor   testified   that   he   began   administering   the   recall

    command “here” and the “fuey” command, or “bad command,” to

    tell Niko “[he] didn’t want [Niko] to go for those people.”

    (Id. at 34:1-14).

          According to Deputy Taylor, Niko responded to these

    commands and started coming back towards him, but Ms. Hope

    grabbed a chair and began using it as a shield between herself

    and Niko. (Id. at 33:21-23). Ms. Hope “took the chair and

    was, essentially, trying to push [Niko] away with the chair.”

    (Id. 34:19-25). Deputy Taylor testified that this whole time,

    he was running “straight towards” Niko through the open field

    and giving him the recall and fuey command. (Id. at 34:1-11,

    35:22-24).   Despite    these    commands,   Niko   interpreted   Ms.

    Hope’s actions as aggression and responded by biting Ms.

    Hope’s arm. (Id. at 35:1-3).


                                       4
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 5 of 35 PageID 1611




          “[A]s   soon   as   [Niko]   bit   Ms.   Hope,”   Deputy   Taylor

    testified that he “took off running after him just to go get

    ahold of him.” (Id. at 35:22-24). When asked whether he was

    “still giving commands” while Niko “[was] on [Ms. Hope’s]

    arm,” Deputy Taylor admitted that “no commands were given,”

    “not after [Niko] got on her.” (Id. at 35:21-26:3). But as

    soon as Deputy Taylor reached the dog, physically grabbed its

    collar, and “was trying to get the dog off of [her],” he gave

    the fuey and release, or “let go,” command. (Id. at 35:20-

    36:3, 36:15-18). Deputy Taylor estimated that Niko was “on

    [Ms. Hope’s] arm” for “less than five seconds.” (Id. at 36:5).

          According to Ms. Hope’s version of events, she was

    sitting outside with friends when she watched a large dog run

    across a field after some boys. (Doc. # 43-1 at 38:14-39:8).

    She thought the dog belonged to the boys, as she was unaware

    a police search was being conducted and Deputy Taylor did not

    warn the neighborhood he was releasing a dog in the area.

    (Id. at 36:21-24; 39:2-12, 47:16-17; 43-11 at 5).

          Ms. Hope did not realize Niko was a police dog until it

    got closer, at which point she was terrified. (Doc. # 43-1

    95:6-7). In her deposition, Ms. Hope explained that she tried

    to go inside with her companions, but “[she] was sitting [at]




                                       5
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 6 of 35 PageID 1612




    the table, so [she] couldn’t get up as quick as them.” (Id.

    at 41:4-16).

          Before Ms. Hope could get to safety, Niko lost sight of

    his target and began “looking all around.” (Id. at 43:9-15).

    He turned and “clocked his eyes on [Ms. Hope].” (Id. at 43:9-

    15,   43:19-24,   95:1-3).   According   to   Ms.   Hope,   Niko   was

    “watching” her with his “ears up,” which is a sign that he is

    “targeted . . . and will immediately pursue.” (Id. at 43:19-

    24, 95:1-3; 43-2 at 31:24-25). Ms. Hope testified that while

    Niko was watching her, she did not hear Deputy Taylor attempt

    to recall Niko with a “here” or “fuey” command. (Doc. # 43-1

    at 43:9-15, 47:11-48:11, 95:22-96:7, 98:4; Doc. # 43-11 at

    5). Instead, according to Ms. Hope’s sworn interrogatories,

    Deputy Taylor watched, without verbally intervening, as Niko

    came “right towards” her and jumped on her. (Doc. # 43-11 at

    5; Doc. # 43-1 at 98:4-7).

          At that point, Niko latched onto Ms. Hope’s arm and did

    not let go. (Doc. # 43-1 at 99:6-17). According to Ms. Hope,

    Deputy Taylor still did not issue a verbal command to release.

    (Id. at 47:16-48:4, 96:12-22; Doc. # 43-2 at 35:20-36:3).

    Only when Deputy Taylor reached the fray and was “trying to

    get the dog off of [her]” did Ms. Hope hear Deputy Taylor say

    anything, although she did not understand what he was saying.


                                      6
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 7 of 35 PageID 1613




    (Doc. # 43-1 at 47:16-4). Even then, Niko did not respond to

    Deputy Taylor’s command, and was only removed when Deputy

    Taylor physically pulled the dog off Ms. Hope. (Doc. # 43-2

    at 36:15-18).

           Ms. Hope estimated during her deposition that the bite

    lasted anywhere from three to five minutes. (Doc. # 43-1 at

    52:15-17). Her expert witness opines that the severity of the

    wound indicates a bite of at least two minutes, and that “Niko

    would not have inflicted [a wound that severe] if he bit and

    then quickly released.” (Doc. # 49-1 at 6).

           As a result of Niko’s bite, Ms. Hope suffered severe

    injuries, including infection, to the point where she “had to

    have   the   whole   thing   cut   out   and   have   the   whole   arm

    restructured.” (Doc. # 43-1 at 56:15-24, 58:17-24, 60:12-13).

           No Manatee County Sheriff’s Office policy authorizes the

    use of a K-9 to bite an innocent bystander, nor is there a

    policy that allows an officer to continue a K-9 attack on a

    bystander he comes to realize is innocent. (Doc. # 44-3 at ¶¶

    8-9; Doc. # 44-5 at 4-5).

           In the past, Niko has bitten at least one innocent

    bystander. (Doc. # 43-9 at 3-4). Additionally, a list of

    Niko’s previous deployments reflects that Niko has bitten




                                       7
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 8 of 35 PageID 1614




    suspects to the bone and frequently needs to be removed from

    suspects by physical means. (Doc. # 50-1).

          Based on the aforementioned events, Ms. Hope filed the

    instant action on January 24, 2020, alleging three counts:

    (1) unreasonable seizure in violation of the Fourth and

    Fourteenth Amendments against Deputy Taylor in his individual

    capacity,   pursuant    to   42   U.S.C.   §   1983   (Count   I),   (2)

    deliberately     indifferent      policies,    practices,      customs,

    training, and supervision in violation of the Fourth and

    Fourteenth Amendments against Sheriff Wells in his official

    capacity as Sheriff of Manatee County, in violation of 42

    U.S.C. § 1983 (Count II), and (3) a state negligence claim

    against Sheriff Wells in his official capacity as Sheriff of

    Manatee County pursuant to Florida Statute § 768.28 (Count

    III). (Doc. # 1).

          Discovery is complete, and the parties have filed their

    respective Motions for Summary Judgment. (Doc. ## 43, 44,

    46). All parties have responded (Doc. ## 47, 48, 49, 50).

    Only Sheriff Wells moved to file a reply, which the Court

    granted. (Doc. ## 53, 54, 55). The Motions are now ripe for

    review.




                                       8
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 9 of 35 PageID 1615




       II.   Legal Standard

          Summary Judgment is appropriate “if the movant shows

    that there is no genuine dispute as to any material fact and

    the movant is entitled to judgment as a matter of law.”          Fed.

    R. Civ. P. 56(a). A factual dispute alone is not enough to

    defeat a properly pled motion for summary judgment; only the

    existence of a genuine issue of material fact will preclude

    a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

    477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

    reasonable jury could return a verdict for the non-moving

    party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

    (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

    Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

    it may affect the outcome of the suit under the governing

    law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

    1997). The moving party bears the initial burden of showing

    the court, by reference to materials on file, that there are

    no genuine issues of material fact that should be decided at

    trial. Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256,

    1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477

    U.S. 317, 323 (1986)). “When a moving party has discharged

    its burden, the non-moving party must then ‘go beyond the


                                      9
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 10 of 35 PageID 1616




    pleadings,’ and by its own affidavits, or by ‘depositions,

    answers    to    interrogatories,      and   admissions    on   file,’

    designate specific facts showing that there is a genuine issue

    for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

    593-94 (11th Cir. 1995) (citing Celotex, 477 U.S. at 324).

          “Summary judgment may be inappropriate even where the

    parties agree on the basic facts, but disagree about the

    factual inferences that should be drawn from these facts.”

    Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d

    1294, 1296 (11th Cir. 1983). If there is a conflict between

    the parties’ allegations or evidence, the non-moving party’s

    evidence is presumed to be true and all reasonable inferences

    must be drawn in the non-moving party’s favor. Shotz v. City

    of Plantation, Fla., 344 F.3d 1161, 1164 (11th Cir. 2003). If

    a reasonable fact finder evaluating the evidence could draw

    more than one inference from the facts, and if that inference

    introduces a genuine issue of material fact, the court should

    not grant summary judgment. Samples ex rel. Samples v. City

    of Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988) (citing

    Augusta Iron & Steel Works, Inc. v. Emp’rs Ins. of Wausau,

    835 F.2d 855, 856 (11th Cir. 1988)).

          Finally,    the   filing   of    cross-motions      for   summary

    judgment does not give rise to any presumption that no genuine


                                      10
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 11 of 35 PageID 1617




    issues of material fact exist. Rather, “[c]ross-motions must

    be considered separately, as each movant bears the burden of

    establishing that no genuine issue of material fact exists

    and that it is entitled to judgment as a matter of law.” Shaw

    Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538–

    39 (5th Cir. 2004); see also United States v. Oakley, 744

    F.2d 1553, 1555 (11th Cir. 1984) (“Cross-motions for summary

    judgment    will   not,   in   themselves,    warrant     the   court   in

    granting    summary   judgment    unless     one   of   the   parties   is

    entitled to judgment as a matter of law on facts that are not

    genuinely disputed . . . .” (quotation omitted)).

       III. Analysis

          Deputy Taylor moves for summary judgment as to Count I

    of the amended complaint (Doc. # 46), Sheriff Wells moves for

    summary judgment as to Count II (Doc. # 44), and Ms. Hope

    moves for summary judgment as to Count I and II. (Doc. # 43).

    No party seeks summary judgment on Count III. The Court will

    address each Motion separately.

          A.    Deputy Taylor’s Motion

          Deputy Taylor moves for summary judgment on Count I of

    the amended complaint, which is the Section 1983 claim against

    him in his individual capacity. (Doc. # 46). Because there




                                       11
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 12 of 35 PageID 1618




    was no clear prohibition against his actions, Deputy Taylor

    contends he is entitled to qualified immunity. (Id. at 6).

          Qualified     immunity   offers   complete    protection    for

    government officials sued in their individual capacities “as

    long as their conduct does not violate clearly established .

    . . constitutional rights of which a reasonable person would

    have known.” Sharp v. Fisher, 532 F.3d 1180, 1182–83 (11th

    Cir. 2008) (internal quotations omitted).

          “An official seeking qualified immunity must initially

    establish    that   he   was   acting   within   his   discretionary

    authority. If the official was acting within the scope of his

    discretionary authority, the burden shifts to the plaintiff.”

    McClish v. Nugent, 483 F.3d 1231, 1237 (11th Cir. 2007); see

    also O’Rourke v. Hayes, 378 F.3d 1201, 1205 (11th Cir. 2004)

    (“To be even potentially eligible for qualified immunity, the

    official has the burden of establishing that he was acting

    within the scope of his discretionary authority.”).

                  i. Discretionary Authority

          “A government official proves that he acted within the

    purview of his discretionary authority by showing ‘objective

    circumstances which would compel the conclusion that his

    actions were undertaken pursuant to the performance of his

    duties and within the scope of his authority.’” Hutton v.


                                      12
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 13 of 35 PageID 1619




    Strickland, 919 F.2d 1531, 1537 (11th Cir. 1990) (quoting

    Rich v. Dollar, 841 F.2d 1558, 1564 (11th Cir. 1988)).

          The parties do not dispute that Deputy Taylor released

    Niko,   off    lead,    to pursue three young men suspected of

    stealing a car. (Doc. # 43-2 at 14:11-13, 15:5-11, 16:4-

    17:17). Under such circumstances, a police officer’s decision

    to use a K-9 to apprehend a fleeing suspect is within the

    officer’s discretionary authority. See Garner v. City of

    Ozark, No. 1:13-CV-90-WKW, 2015 WL 728680, at *7 (M.D. Ala.

    Feb. 19, 2015) (“There is little doubt that a police officer’s

    decision to use a canine to apprehend a fleeing suspect is a

    discretionary act because there is no hard and fast rule as

    to the course of conduct that he must or must not take when

    pursuing a suspect, and the officer must use his judgment to

    determine what is just and proper under the circumstances.”

    (internal quotations and alteration omitted)).

          As Deputy Taylor satisfies the discretionary authority

    requirement, “the burden shifts to [Ms. Hope] to show that

    qualified immunity is not appropriate.” Vinyard v. Wilson,

    311 F.3d 1340, 1346 (11th Cir. 2002) (internal citation and

    quotation marks omitted). This is a two-part test. First,

    “taken in the light most favorable to [Ms. Hope],” the alleged

    facts   must    “show    that   the   officer’s   conduct   violated   a


                                          13
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 14 of 35 PageID 1620




    constitutional right.” Storck v. City of Coral Springs, 354

    F.3d 1307, 1314 (11th Cir. 2003) (citation omitted). Second,

    “if a constitutional right would have been violated under the

    plaintiff’s version of the facts, the court must then consider

    ‘whether the right was clearly established.’” Id.

          Here, Ms. Hope alleges that Deputy Taylor violated her

    Fourth and Fourteenth Amendment rights. The Fourth Amendment

    guarantees that all individuals will “be secure in their

    person . . . against unreasonable seizures.” U.S. Const.

    Amend. IV. This freedom encompasses the right to be free from

    the use of excessive force in the course of an arrest. Graham

    v. Connor, 490 U.S. 386 (1989).

          All claims of excessive force “should be analyzed under

    the Fourth Amendment and its ‘reasonableness’ standard.” Id.

    at 395. Accordingly, to satisfy the first prong of the test,

    Ms. Hope must demonstrate that: (1) a seizure occurred and

    (2) the force used to effect the seizure was objectively

    unreasonable. Troupe v. Sarasota County, 419 F.3d 1160 (11th

    Cir. 2005).

                 ii. Was Ms. Hope Seized?

          Deputy Taylor argues that no constitutional violation

    occurred because Ms. Hope was not seized. (Doc. # 46 at 7).




                                      14
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 15 of 35 PageID 1621




    The Court previously found that Ms. Hope was seized within

    the meaning of the Fourth Amendment. (Doc. # 29).

          At that time, the Court noted that “[i]n general, no

    seizure occurs when innocent bystanders are harmed by police

    actions,”    but   “[c]ourts      take    a     different        tack   in   cases

    involving police dogs.” Hope v. Taylor, No. 8:20-cv-196-VMC-

    AAS, 2020 WL 1677315, at *3 (M.D. Fla. Apr. 6, 2020) (internal

    citations    omitted).     This   is     because      “[o]nce       deployed,    a

    police-dog    is   generally      unable        to    discriminate       between

    suspects and innocent parties and is generally trained to

    bite whomever it encounters, facts suggesting the officer’s

    intention    to    seize     whomever         the    dog        ultimately   does

    encounter.” Id.

          The Court comes to the same conclusion now. The Court is

    not persuaded by Deputy Taylor’s comparison to Montanez v.

    City of Orlando, 678 F. App’x 905, 907 (11th Cir. 2017). In

    that case, the Eleventh Circuit held that a dog bite did not

    constitute an excessive use of force because “there [was] no

    evidence    that   [the    officer]      commanded         or    even   willfully

    allowed [the dog] to bite [the plaintiff].” Id. at 912. The

    court    continued,    “To    hold       [the       officer]       liable,    [the

    plaintiff] must identify an intentional action that [the




                                         15
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 16 of 35 PageID 1622




    officer] took or something that he should have done but

    intentionally did not do to protect [the plaintiff].” Id.

          Here, as the Court noted at the motion to dismiss stage,

    Ms. Hope establishes an intentional deployment of Niko. Hope,

    2020 WL 1677315, at *4. It is undisputed that Deputy Taylor

    meant to release Niko from a police vehicle in order to pursue

    three   fleeing    suspects.    (Doc.      #    43-2    at   17:2-17).   Upon

    release, Deputy Taylor gave Niko the “engage” command to

    “apprehend . . . the people that were running.” (Id.). Even

    if Ms. Hope was not the intended target of this command, her

    “freedom    to    leave   was   terminated        by     [Deputy    Taylor’s]

    intentional release of his dog [into the neighborhood].”

    Hope, 2020 WL 1677315, at *4. Ms. Hope has thus established

    a seizure for the purposes of the Fourth Amendment.

                iii. Was Ms. Hope’s Seizure Unreasonable?

          Under     Graham,   courts    must       determine     the   “objective

    reasonableness” of a seizure by balancing the “nature and

    quality    of    the   intrusion”     against          the   “countervailing

    governmental interest at stake.” 490 U.S. at 396. Such a test

    does not look to an officer’s motivation or intent, but rather

    asks if a reasonable officer would have taken the same action

    under the same circumstances. Trammell v. Thomason, 559 F.




                                        16
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 17 of 35 PageID 1623




    Supp. 2d 1281, 1290 (M.D. Fla. 2008), aff’d in part, rev’d in

    part and remanded, 335 F. App’x 835 (11th Cir. 2009).

          The Supreme Court has recognized that the “right to make

    an arrest or investigatory stop necessarily carries with it

    the right to use some degree of physical coercion or threat

    thereof to effect it.” Graham, 490 U.S. at 396. Thus, in

    determining whether an officer’s use of force was objectively

    reasonable,     the    court    must       consider        several   factors

    including: “(1) the need for the application of force, (2)

    the relationship between the need and the amount of force

    used, (3) the extent of the injury inflicted and (4) whether

    the   force   was   applied    in   good    faith     or    maliciously   or

    sadistically.” Slicker v. Jackson, 215 F.3d 1225, 1232–33

    (11th Cir. 2000).

          A court should also consider the Graham factors: (1) the

    underlying crime’s severity, (2) whether the suspect poses an

    immediate threat to the safety of the officers or others; and

    (3) whether the suspect actively resists arrest or attempts

    to flee. 490 U.S. at 396.

                          1. Initial Deployment

          Both parties agree that on the day in question, Deputy

    Taylor noticed a black Ford with tags matching a vehicle

    listed as stolen. (Doc. # 43-2 at 12:20-13:9, 14:11-13). When


                                        17
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 18 of 35 PageID 1624




    Deputy Taylor circled around to report the car, the driver

    quickly    drove    off.    (Id.    at        14:25-15:14).    Deputy    Taylor

    followed the car until it stopped in front of a residence, at

    which point Deputy Taylor witnessed three suspects flee the

    vehicle and take off running. (Id. at 16:4-17:17).

          Deputy Taylor did not have an opportunity to search the

    three suspects for weapons before they fled. (Id. at 16:18-

    17:5). Although Deputy Taylor called in the information to

    dispatch, other officers did not “really have a chance to get

    [to the scene] by the time [anything] happened.” (Id. at

    12:10-12).    Deputy       Taylor    thus       had   to    initiate    pursuit

    quickly, without any sort of perimeter ensuring the suspects

    would be caught. (Id. at 12:10-12, 15:1-11). This is precisely

    the sort of tense, uncertain, and rapidly evolving situation

    the Eleventh Circuit contemplated in Graham. 490 U.S. 386,

    397. The Court must make allowances for the fact that Deputy

    Taylor was forced to make a split-second judgment while

    pursuing three fleeing suspects. Id. at 396–97.

          Accordingly,     based        on    Graham      and     other    relevant

    authority,    the   Court     finds      that     Deputy    Taylor’s    initial

    release of Niko to pursue three suspects did not constitute

    an excessive use of force under the circumstances. Id.; see

    also Crenshaw v. Lister, 556 F.3d 1283, 1292-93 (11th Cir.


                                             18
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 19 of 35 PageID 1625




    2009) (finding it objectively reasonable for a police officer

    to use a canine to pursue a fleeing suspect he reasonably

    believed was armed); Chatman v. Navarro, No. 14-CV-62793,

    2016 WL 9444164, at *6 (S.D. Fla. July 1, 2016) (finding the

    initial release of a police dog reasonable where suspect was

    fleeing, officers did not have chance to search suspect for

    weapon, and suspect was intentionally hiding from police).

          The   Court   makes     this   finding    regardless   of   whether

    Deputy Taylor provided a warning to the suspects or the

    neighborhood before releasing Niko. See Trammell v. Thomason,

    335 F. App’x 835, 842 (11th Cir. 2009) (noting that there is

    Fourth Circuit case law finding a constitutional violation

    where a police dog was released without an adequate warning,

    but holding that there is no equivalent case in the Eleventh

    Circuit); Crenshaw, 556 F.3d at 1292 n.6 (finding that in the

    case of a fleeing felon who “had shown anything but an

    intention of surrendering,” police “acted reasonably in not

    alerting Crenshaw that he had a canine”). Deputy Taylor is

    therefore    entitled    to    qualified       immunity   regarding   his

    initial decision to let Niko off his lead.

                         2. Continued Use of Niko

          There remains, however, a separate question regarding

    the continued use of K–9 force against Ms. Hope (i.e., whether


                                         19
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 20 of 35 PageID 1626




    Niko should have been called off sooner than he was). Ms.

    Hope claims that Deputy Taylor intentionally refrained from

    recalling Niko until after the dog latched onto her arm and

    injured her. (Doc. # 43 at 15; Doc. # 49 at 10, 12; Doc. #

    43-11 at 5). According to Ms. Hope, no reasonable officer

    would have allowed Niko to bite her and continue to bite her

    for two to five minutes; therefore, Taylor violated her Fourth

    Amendment by failing to intervene earlier. (Doc. # 49 at 11).

           The Eleventh Circuit has noted: “[Priester v. City of

    Riviera      Beach,    Fla.,    208    F.3d    919       (11th   Cir.    2000)]

    establishes that, under certain circumstances, failure to

    intervene in a dog attack is an obvious use of excessive

    force.” Trammel, 335 F. App’x at 843.

           The   Court     analyzes      this   issue    separately       from   the

    reasonableness of Niko’s initial deployment. See Chatman,

    2016   WL    9444164,      at   *6    (finding      an    officer’s     initial

    employment of a police dog to be reasonable, but denying

    summary judgment because there was a genuine dispute over how

    long the officer allowed the dog to bite the plaintiff).

    Whether qualified immunity applies to the continued use of

    Niko    depends       on   whether     Officer       Taylor      appropriately

    intervened to call the dog off of Ms. Hope. See Chatman, 2016

    WL 9444164, at *6 (noting that “[w]hether qualified immunity


                                           20
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 21 of 35 PageID 1627




    applies, therefore, depends on resolving the parties’ dispute

    over the amount of time [an officer] allegedly allowed [a

    dog] to bite [the plaintiff]”). The parties sharply dispute

    this issue and offer conflicting testimony on both sides.

          Deputy Taylor testified that he issued multiple recall

    commands urging Niko to return, used a fuey command to tell

    Niko he did not want him to engage with Ms. Hope, and “took

    off running” towards Ms. Hope and Niko as soon as Niko bit

    down. (Doc. # 43-2 at 33: 1-4, 34:8-11, 35:22-24). According

    to Deputy Taylor, he removed Niko as quickly as possible and

    the bite lasted no more than five seconds. (Id. at 36:5).

          Ms. Hope presents a very different version of events.

    According to Ms. Hope’s testimony, Deputy Taylor watched in

    silence as Niko lost track of his intended suspect and fixated

    instead on Ms. Hope, a woman in her forties (Doc. # 43-1 at

    8:16-19, 47:14-11) whom Deputy Taylor “should have known

    immediately was not the [young male suspects] for whom he was

    searching.” Trammell, 559 F. Supp. 2d at 1294.

          Despite Niko’s clear focus on a bystander (evidenced by

    the fact that his ears were “up,” indicating he was “targeted”

    and “[would] immediately pursue”), Ms. Hope testified that

    Deputy Taylor failed to call the dog off with either a recall

    or a fuey command. (Doc. # 43-1 at 43:12-24; 47:11-48:11;


                                      21
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 22 of 35 PageID 1628




    94:8-9, 95:2-96:7; Doc. # 43-2 at 31:24-25; Doc. # 43-11 at

    5). Absent an instruction to disengage, Niko did exactly what

    he was trained to do: “apprehended” Ms. Hope and refused to

    let go. (Doc. # 43-1 at 99:2-8).

          Even upon realizing that Niko was biting and holding a

    bystander, rather than a suspect, Ms. Hope testified that

    Deputy Taylor still did not immediately command Niko to

    release her. (Doc. # 43-1 at 47:16-48:4, 96:12-22; Doc. # 43-

    2 at 35:20-36:3). Rather, taking Ms. Hope’s version of events

    as true, Deputy Taylor waited until he physically approached

    and grabbed the dog to command him to release. (Doc. # 43-1

    at 47:16-48:4, 96:12-22; Doc. # 43-2 at 35:20-36:3).

          According to Ms. Hope, this resulted in the bite lasting

    two to five minutes. (Doc. # 43-1 at 52:10-17; Doc. # 49-1 at

    6). To support this timing, Ms. Hope cites not only her own

    deposition, but expert testimony that the severity of the

    wound indicates a bite of at least two minutes. (Doc. # 49-1

    at 6) (“Niko would not have inflicted [a wound that severe]

    if he bit and then quickly released.”).

          The Court cannot resolve these evidentiary disputes by

    making    credibility     assessments     or   weighing    evidence.

    Anderson, 477 U.S. at 255; Trammell, 335 F. App’x at 844

    (reversing a grant of summary judgment on qualified immunity


                                      22
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 23 of 35 PageID 1629




    “[d]espite the fact that Trammel has been unable to put a

    precise time frame on the attack” because his testimony was

    “sufficient to raise the factual possibility that the attack

    continued for some significant length of time”). Were a jury

    to credit Ms. Hope’s testimony that Deputy Taylor remained

    silent until after Niko engaged, indeed until after he grabbed

    Niko minutes later, it could conclude that Deputy Taylor acted

    unreasonably by failing to call off Niko sooner. Priester,

    208 F.3d at 927; Trammell, 559 F. Supp. 2d at 1295.

          Accordingly, there are genuine issues of material fact

    surrounding whether and how long Deputy Taylor allowed Niko’s

    bite to occur before he intervened. This dispute precludes

    summary judgment on the issue of qualified immunity. See

    Chatman, 2016 WL 9444164, at *6 (denying summary judgment on

    qualified immunity where there was conflicting testimony on

    the length of the dog bite); see also Baker v. Cohen, No. 09-

    60103-CIV, 2010 WL 3385266, at *14 (S.D. Fla. Aug. 5, 2010),

    report and recommendation adopted in part, No. 09-60103-CIV,

    2010 WL 3385264 (S.D. Fla. Aug. 26, 2010) (denying summary

    judgment on qualified immunity because “based on the record

    it appears there are issues of material fact, the existence

    of which precludes summary disposition the issue of whether

    the K–9 in this case should have been called off earlier than


                                      23
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 24 of 35 PageID 1630




    it was, and whether plaintiff Baker sustained injuries as a

    result of failure to remove the dog sooner”).

                 iv. Was the Right Clearly Established?

          The Court turns to the next step in                       the qualified

    immunity analysis, which is to determine whether the right

    was “clearly established.” Trammel, 559 F. Supp. 2d at 1294–

    95.

          In   Priester,     the    Eleventh    Circuit       denied    qualified

    immunity to an officer who let a K–9 bite a suspect for a

    period of two minutes, during which it was clear that the

    suspect did not pose a threat of bodily injury to the officer

    and the suspect was not attempting to flee or resist arrest.

    208 F.3d at 927. In Edwards v. Shanley, the Eleventh Circuit

    summarized Priester in the following way: “Quite simply, []

    we held in Priester that it was unconstitutional to subject

    a compliant suspect to the ‘eternity’ of two minutes of dog

    attack.” 666 F.3d 1289, 1298 (11th Cir. 2012). The court

    continued that it was similarly unconstitutional to subject

    a compliant suspect to a longer attack of five to seven

    minutes,    “especially    where    that        suspect    is   pleading    for

    surrender.” Id.

          Therefore,    at    the    time      of    Niko’s     bite,    “clearly

    established     federal    law     prohibit[ed]           the    police    from


                                        24
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 25 of 35 PageID 1631




    subjecting a compliant subject who is attempting to surrender

    to a lengthy dog attack.” Id.

                     v. Conclusion

          In sum, Deputy Taylor’s Motion is granted in part and

    denied     in    part.   Deputy    Taylor    is    entitled      to   qualified

    immunity for his initial decision to release Niko in pursuit

    of the suspects. However, a genuine dispute of material fact

    exists regarding whether Deputy Taylor should have intervened

    earlier. A reasonable jury could conclude that Deputy Taylor

    purposefully       permitted      the   bite      to   go   on   longer   than

    necessary, constituting excessive force. The existence of

    this dispute precludes summary judgment on the issue of

    whether Niko should have been called off earlier than he was,

    and whether Ms. Hope sustained injuries as a result of failure

    to remove the dog sooner.

          Count I will accordingly proceed to trial, but is limited

    to the claim Deputy Taylor used excessive force by failing to

    call off Niko once he realized Ms. Hope was not a suspect.

          B.        Sheriff Wells’s Motion

          Sheriff Wells moves for summary judgment on Count II of

    the amended complaint, which is the Monell claim against him

    in his official capacity as Sheriff of Manatee County. (Doc.

    # 44). Sheriff Wells argues that the Monell claim fails


                                            25
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 26 of 35 PageID 1632




    because     Ms.   Hope    cannot         demonstrate    an   underlying

    constitutional deprivation, and even if she did, Ms. Hope

    cannot demonstrate that the Sheriff’s Office’s policies were

    the moving force behind her injuries. (Id. at 9, 13). The

    Court agrees with the latter argument.

          The Court has already determined that Deputy Taylor’s

    initial deployment of Niko was not an excessive use of force

    under the circumstances. Therefore, Ms. Hope’s Monell claim

    based on Niko’s initial deployment must fail as a matter of

    law. See Knight ex rel. Kerr v. Miami-Dade Cty., 856 F.3d

    795, 821 (11th Cir. 2017) (noting that “there can be no policy

    based liability or supervisory liability when there is no

    underlying constitutional violation”). Furthermore, even if

    a jury were to find that Deputy Taylor’s continued use of

    Niko constituted excessive force, Ms. Hope cannot establish

    that an official policy or unofficial custom caused Deputy

    Taylor to prolong Niko’s bite.

          The   Supreme   Court   has   placed     strict   limitations   on

    municipal liability under Section 1983. Grech v. Clayton

    Cnty., Ga., 335 F.3d 1326, 1329 (11th Cir. 2003). Liability

    may not be based on the doctrine of respondeat superior.

    Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).




                                        26
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 27 of 35 PageID 1633




    Instead, liability may only attach when an official policy

    causes a constitutional violation. Id.

          “A plaintiff, like [Ms. Hope], has two methods by which

    to   establish     a   county’s   policy:   identify   either   (1)   an

    officially promulgated county policy or (2) an unofficial

    custom or practice of the county shown through the repeated

    acts of a final policymaker for the county.” Grech, 335 F.3d

    at 1329 (citations omitted). “Regardless of whether the basis

    of the claim is an officially promulgated policy or an

    unofficially adopted custom, it must be the ‘moving force

    behind the constitutional deprivation before liability may

    attach.’” Fundiller v. City of Cooper City, 777 F.2d 1436,

    1442 (1985) (internal citation omitted).

                  i.       Officially Promulgated Policy

          No Manatee County Sheriff’s Office policy authorizes the

    use of a K-9 to bite an innocent bystander. (Doc. # 44-3 at

    ¶¶ 8-9; Doc. # 44-5 at 4-5). Nor is there a policy allowing

    an officer to continue a K-9 attack on a bystander he comes

    to realize is innocent. (Doc. # 44-3 at ¶¶ 8-9; Doc. # 44-5

    at 4-5). Instead, Ms. Hope argues that the Sheriff’s Office’s

    policy of using the “bite and hold” method, rather than the

    “find and bark” method, was the “moving force behind K9 Niko’s

    prolonged attacks on innocent bystanders.” (Doc. # 43 at 17).


                                        27
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 28 of 35 PageID 1634




          The       Eleventh         Circuit       has     recognized         the

    constitutionality of using police dogs trained in the bite

    and hold method. Kerr v. City of W. Palm Beach, 875 F.2d 1546,

    1554 (11th Cir. 1989); see also Pace v. City of Palmetto, 489

    F. Supp. 2d 1325, 1333 (M.D. Fla. 2007) (“The bite and hold

    training      method     is    not     unconstitutional.     Nor    is     it

    objectionable [or] unreasonable.” (citing Kerr, 875 F.2d at

    1550)), aff’d sub nom. Pace v. Ahler, 282 F. App’x 769 (11th

    Cir. 2008). Other circuits have reached similar conclusions.

    See Jarrett v. Town of Yarmouth, 309 F.3d 54, 63 (1st Cir.

    2002) (noting “there is no case that has held [bite and hold]

    policies      to   be    unconstitutional”);         Kuha    v.    City    of

    Minnetonka, 365 F.3d 590, 600 (8th Cir. 2003) (holding that

    “the mere use of a police dog trained to bite and hold does

    not   rise    to   the   level    of   a    constitutional   violation”),

    abrogated on other grounds.

          Nonetheless, Ms. Hope argues that the Eleventh Circuit’s

    decision in Trammel compels a different result. (Doc. # 50 at

    6).   In     Trammel,    the     Eleventh    Circuit   reversed     summary

    judgment on the issue of qualified immunity because the

    plaintiff “raise[d] the factual possibility that [a police

    dog] attack continued for some significant length of time.”

    335 F. App’x at 844. The Eleventh Circuit held, “If a jury


                                           28
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 29 of 35 PageID 1635




    [were to conclude] that [an officer] failed to stop [a dog

    attack] promptly after they became aware that [the victim]

    was not the suspect, Priester compels the conclusion that

    [the   officer]       engaged       in    an    obvious   violation   of     [the

    victim’s] rights.” Id.

            Ms. Hope argues that it is “clear from [the Trammel

    court’s]      ruling   that     a    failure      to   remove   a   police    dog

    promptly, will result in a violation of the constitutional

    rights of a bite victim.” (Doc. # 50 at 6). Since the bite

    and hold method “leads to the inability of an officer to

    remove the police dog promptly,” Ms. Hope argues that the

    policy is per se unconstitutional. (Id.).

           The Court disagrees. Because Trammel is an unpublished

    opinion, it is not binding on this Court. United States v.

    Rodriquez–Lopez, 363 F.3d 1134, 1138 n. 4 (11th Cir. 2004).

    Rather, Kerr remains the controlling precedent on the bite

    and hold method in the Eleventh Circuit, and under Kerr the

    mere use of the method does not establish an unconstitutional

    policy. 875 F.2d at 1554.

           Even as a persuasive authority, Trammel does not suggest

    that    the    mere    use      of       the    bite   and   hold   method     is

    unconstitutional. In Trammel, the Eleventh Circuit noted that

    “under certain circumstances, failure to intervene in a dog


                                               29
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 30 of 35 PageID 1636




    attack” constitutes excessive force. 335 F. App’x at 843

    (emphasis added). But the bite and hold method does not

    inherently prevent an officer from intervening to stop a dog

    bite. Id. at 844. Nothing in Trammel indicates that an officer

    who promptly intervenes, but struggles to remove his dog due

    to the bite and hold method, has engaged in unconstitutional

    behavior. Id. Therefore, under both the binding authority of

    Kerr and the persuasive authority of Trammel, the mere use of

    the    bite    and   hold    method    does    not    establish    an

    unconstitutional policy. Id.; 875 F.2d at 1554.

          Ms. Hope also makes a brief argument that the Sheriff’s

    Office does not require its dogs to wear “e-collars” (devices

    worn by dogs used to discourage negative behavior), and the

    “lack of a mandatory e-collar on police dogs is the moving

    force behind constitutional violations like the one [Ms.

    Hope] suffered.” (Doc. # 50 at 6-7). Ms. Hope does not provide

    any case law to support the proposition that the Fourth

    Amendment requires officers to utilize e-collars, or indeed

    any particular equipment. To the extent Ms. Hope is arguing

    that the lack of a mandatory e-collar policy contributes to

    a widespread custom of using dogs to effect unconstitutional

    seizures, the Court addresses that issue below.




                                      30
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 31 of 35 PageID 1637




                 ii.   Unofficial Custom

          Since Ms. Hope does not establish an unconstitutional

    policy, to survive summary judgment she must establish a

    widespread custom of Manatee County Officers using their dogs

    in an unconstitutional way. She fails to do so.

          Ms.     Hope’s     only    evidence       of     a    widespread

    unconstitutional practice is (1) a list of Niko’s previous

    deployments from the Manatee County Sherriff’s Office and (2)

    an incident report recounting Niko’s inadvertent bite of a

    bystander in 2018. (Doc. # 50-1; Doc. # 43-9).

          Although these records reveal that some of Niko’s bites

    were severe, and that Niko had to be removed from most

    suspects by physical force, Ms. Hope fails to show how these

    incidents involved constitutionally excessive force. She does

    not provide any evidence indicating the handlers in these

    cases   intentionally    prolonged     Niko’s   bite   or   failed   to

    promptly call Niko off, as she accuses Deputy Taylor of doing.

    See Gold v. City of Miami, 151 F.3d 1346, 1351 (11th Cir.

    1998) (holding that a plaintiff could not establish a Monell

    claim when he could not point to any other incidents involving

    similar facts). Even when Niko bit a bystander in 2018, the

    evidence indicates his handler quickly intervened to remove

    him. (Doc. # 43-3 at 3-4).


                                      31
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 32 of 35 PageID 1638




          Ms. Hope must point to factually similar scenarios in

    order to establish a widespread custom. See Mercado v. City

    of Orlando, 407 F.3d 1152, 1162 (11th Cir. 2005) (upholding

    dismissal of a Monell claim where plaintiff “was given a list

    of all cases involving excessive force, but [could not] show

    that any of them involved factual situations that [were]

    substantially similar to the case at hand”). A list of Niko’s

    previous bites, without more, does not show that any of these

    bites involved excessive force. See Adams v. Custer, No. 14-

    CV-80403-CIV, 2016 WL 155081, at *19 (S.D. Fla. Jan. 12, 2016)

    (holding that without any sort of “statistical context or

    expert explanation, the plaintiff’s statistical evidence of

    prior police-involved shootings and complaints of excessive

    force is insufficient as a matter of law to sustain a custom

    and practice claim under Monell against the Sheriff”), aff’d

    sub nom. Adams v. Sheriff of Palm Beach Cnty., 658 F. App’x

    557 (11th Cir. 2016).

          Absent any context, testimony, or evidence indicting

    these situations were factually similar to Ms. Hope’s bite,

    a jury could not reasonably find that the Sheriff’s Office

    had a widespread custom of either allowing dogs to bite

    bystanders or prolonging dog bites in violation of the Fourth

    Amendment. See Samarco v. Neumann, 44 F. Supp. 2d 1276, 1290


                                      32
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 33 of 35 PageID 1639




    (S.D. Fla. 1999) (finding that a list of incidents where other

    suspects were seriously injured by police dogs was not enough

    “to convince a reasonable jury that the Sheriff’s Office had

    a custom of depriving persons of their Fourth Amendment

    rights”); cf. Shehada v. Tavss, 965 F. Supp. 2d 1358, 1374

    (S.D. Fla. 2013) (finding that a list of complaints against

    officers        did    not    establish       a   practice   of   deliberate

    indifference          “the   Plaintiff    must     present   at   least   some

    evidence from which a reasonable jury could infer that the

    complaints were meritorious”).                Sheriff Wells’s Motion is

    accordingly granted.

          C.        Ms. Hope’s Motion

          In Ms. Hope’s Motion, she seeks summary judgment on

    Counts I and II of the amended complaint. (Doc. # 43).

          Regarding Count I, the Court has already held that Deputy

    Taylor     is    entitled     to   qualified      immunity   regarding     his

    initial decision to let Niko off his lead. Therefore, this

    portion of Ms. Hope’s Motion is denied.

           Furthermore, the Court has also held that there is a

    genuine         dispute      of    material       fact   surrounding       the

    circumstances of Niko’s bite. If a jury were to credit Deputy

    Taylor’s testimony that he recalled Niko and pulled him off

    within five seconds, it could reasonably conclude that no


                                             33
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 34 of 35 PageID 1640




    excessive      use    of   force   occurred.       Ms.      Hope’s     Motion   is

    accordingly denied as to the remainder of Count I, as there

    are genuine factual disputes that require resolution by a

    jury.    See     Anderson,      477     U.S.     at        255     (noting    that

    “[c]redibility determinations, the weighing of the evidence,

    and the drawing of legitimate inferences from the facts are

    jury functions, not those of a judge”).

           Regarding Count II, the Court has already found it proper

    to    grant    summary     judgment     in     favor       of    Sheriff     Wells.

    Therefore, this portion of Ms. Hope’s Motion is also denied.

           Accordingly, it is hereby

           ORDERED, ADJUDGED, and DECREED:

    (1)    Defendant Austin Taylor’s Motion for Summary Judgment

           (Doc. # 46) is GRANTED IN PART AND DENIED in part. Deputy

           Taylor is entitled to qualified immunity for his initial

           decision to release Niko. The Motion is denied to the

           extent Ms. Hope alleges Deputy Taylor used excessive

           force by failing to call off Niko once he realized Ms.

           Hope was not a suspect.

    (2)    Defendant Charles Richard Wells’s Motion for Partial

           Summary       Judgment   (Doc.    #   44)      is        GRANTED.   Summary

           judgment is granted in favor of Sheriff Wells as to Count

           II.


                                            34
Case 8:20-cv-00196-VMC-AAS Document 61 Filed 02/23/21 Page 35 of 35 PageID 1641




    (3)   Plaintiff Elizabeth Diane Hope’s Motion for Summary

          Judgment (Doc. # 43) is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    23rd day of February, 2021.




                                      35
